DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 and 26-28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11 and 13-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 1, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Andrew Gerla on June 28, 2021.
The application has been amended as follows: 
Please refer to the attached document with the amendments outlined for allowance.
REASONS FOR ALLOWANCE
Claims 1-11, 13-18 and 27-29 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is taken as a whole an actuation element that is utilized in force transmission mechanism and surgical instrument that is coupled to an elastically deformable body that is movable in translation together to actuate movement of the end effector, where the elastically deformable body is deformable in response to the actuation element being in a state of slack and diverting the path of the elastically deformable body in response to the slack of the actuation element.
The closest prior art is Hasegawa (US 2017/0105805 A1). Hasegawa discloses a structure for actuating movement of an end effector of a surgical instrument (e.g. abstract, [0008]), the structure comprising: an actuation element movable in translation to actuate movement of the end effector (e.g. Fig 3:32); and an elastically deformable body (e.g. Fig 3: 35) coupled to the actuation element (e.g. Fig 3:32); the elastically deformable body is elastically deformable in response to a state of slack occurring in the the elastically deformable member 35 and the actuation element 32 move in perpendicular directions). 
The prior art of Hasegawa is silent regarding wherein the elastically deformable body and the actuation element that are coupled together are moveable together in translation. The prior art of record, taken individually or in combination does not reasonably teach or render obvious the combination/configuration of elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								June 29, 2021
/J.F.H./Examiner, Art Unit 3792      

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792